DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 26 August 2020 and 03 May 2021, were filed after the mailing date of the patent application on 27 December 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 27 December 2019, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claims 1-2, 4, 7, 10-11, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180270798 A1 using the filing date of 14 March 2018; hereinafter referred to as “Park”) in view of Spreadtrum Communications (Discussion on pre-emption indication method for URLLC and eMBB, 15th May 2017, 3GPP TSG RAN WG1 Meeting #89, Tdoc: R1-1707788; hereinafter referred to as “Spreadtrum”).
Regarding Claim 10, Park discloses an apparatus comprising: 
a processor (¶141-145 & Fig. 6, Park discloses a user equipment comprises a processor/controller); and 
a non-transitory computer readable medium storing a program to be executed by the processor (¶141-145 & ¶152 & Fig. 6, Park discloses a user equipment may be implemented as a computer storing software for execution by the processor/controller), the program comprises instructions for: 
receiving, via radio resource control (RRC) signaling, information of a segmentation method (¶115 & Fig. 3 (S300), Park discloses receiving, by a user equipment (UE) from a base station (BS), monitoring configuration information via radio resource control (RRC) signaling) indicating that a first time-frequency resource comprises a plurality of subsets of time- frequency resources grouped in a time domain or in a frequency domain (¶116-119 & Fig. 2, Park discloses that the monitoring configuration information indicates a pre-emption region where eMBB resources may be pre-empted by URLLC traffic in the system bandwidth and also indicates where eMBB resources may not be pre-empted by URLLC traffic.  The region of pre-empted resources comprises pre-empted resources.  Fig. 2, Park shows that the pre-emption regions are grouped in the time-domain.  Examiner correlates the first plurality of resources to "a plurality of time-frequency resources"); 
receiving first indication information through a physical downlink control channel (¶121 & Fig. 3 (S330), Park discloses receiving, by the UE, downlink (DL) preemption information through a physical downlink control channel (PDCCH)); 
determining, based on the segmentation method and the first indication information, a first subset from the plurality of subsets of time-frequency resources, with no transmission to the apparatus present in the first subset (¶123-124, Park discloses that the pre-emption indication information, in addition to the monitoring configuration information, allows the UE to determine if a target resource has been preempted or not been preempted.  Here, an indication that a target resource has been preempted would be an indication that there is no transmission for the particular UE to monitor for or correct for a decoding error of a past transmission).
However, Park does not explicitly disclose the first indication information comprises second indication information with a length of m bits, and each bit of the second indication information indicates whether no transmission to the apparatus is present in one of the plurality of subsets of time-frequency resources, and wherein m is an integer greater than 1.
Spreadtrum teaches wherein the first indication information comprises second indication information with a length of m bits (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches downlink control information on a New Radio Physical Downlink Control Channel (NR-PDCCH) comprising pre-emption indication as a plurality of bits), and each bit of the second indication information indicates whether no transmission to the apparatus is present in one of the plurality of subsets of time-frequency resources (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches that each bit indicates whether a resource was pre-empted by URLLC traffic or not pre-empted by URLLC traffic.  Here, a bit value indicating that URLLC preemption occurred would be an indication that there was no eMBB transmission to the UE in the particular resource/symbol), and wherein m is an integer greater than 1 (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches a set of bits having a length of 4 when only 1 symbol is preempted, a length of 7 when only 2 symbols are preempted, and also a length of 14 when all symbols could be potentially preempted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by requiring that the first indication information comprises second indication information with a length of m bits , and each bit of the second indication information indicates whether no transmission to the apparatus is present in one of the plurality of subsets of time-frequency resources, and wherein m is an integer greater than 1 as taught by Spreadtrum because the likelihood of successful demodulation and decoding of the transport block based on the pre-empted transmission and/or subsequent (re)-transmissions of the same TB is increased which in turn improves the performance of the wireless device (Spreadtrum, Conclusion).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 10.
Regarding Claim 11, Park discloses the apparatus according to claim 10.
¶116 & Fig. 2, Park discloses that the monitoring configuration information indicates a first plurality of resources that that are time resources grouped together for the preempted Ultra Reliable Low Latency Communication (URLLC) traffic will be notified to the UE and also indicates a second plurality of resources that are not for the preempted URLLC traffic.  Examiner correlates the first plurality of resources to "a plurality of time-frequency resources"), each subset comprises a first time domain unit (¶116 & Fig. 2, Park discloses that the pre-empted region is sub-divided into at least three time-frequency resources), and a time domain length of the first time domain unit is less than a time domain length of the first time-frequency resource (Fig. 2, Park discloses that the time/duration of the pre-empted regions is larger than the time durations of the sub-divided portions).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 11.
Regarding Claim 13, Park in view of Spreadtrum discloses the apparatus according to claim 10.
Park further discloses the information of the segmentation method indicates that the first time-frequency resource comprises the plurality of subsets of time-frequency resources grouped in both the time domain and the frequency domain (¶116-119 & Fig. 2, Park discloses that the pre-emption region may comprise a first pre-emption region and a second pre-emption region which are separated by frequency.  The first pre-emption region further comprises smaller pre-emption resources that are grouped by frequency and time and the second pre-emption region further comprise smaller pre-emption resources that are group by frequency and time.), and each subset comprises a first frequency domain unit and a first time domain unit (Fig. 2, Park discloses that each of the smaller pre-emption resources have a time domain/duration of a slot and a bandwidth part value defined by the CORESET).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 13.
Regarding Claim 16, Park in view of Spreadtrum discloses the apparatus according to claim 10.
Spreadtrum further teaches m is equal to 14 (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches a set of bits having a length of 4 when only 1 symbol is preempted, a length of 7 when only 2 symbols are preempted, and also a length of 14 when all symbols could be potentially preempted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park in view of Spreadtrum by requiring that m is equal to 14 as taught by Spreadtrum because the likelihood of successful demodulation and decoding of the transport block based on the pre-empted transmission and/or subsequent (re)-transmissions of the same TB is increased which in turn improves the performance of the wireless device (Spreadtrum, Conclusion).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 16.
Regarding Claim 17, Park discloses an apparatus comprising: 
a processor (¶133-136 & Fig. 5, Park discloses a base station comprises a processor/controller); and 
a non-transitory computer readable medium storing a program to be executed by the processor (¶133-136 & ¶152 & Fig. 5, Park discloses a base station may comprise a memory storing software for execution by the processor/controller), the program comprises instructions for: 
determining a segmentation method (¶115 & Fig. 3 (S300), Park discloses determining, by a base station (BS), monitoring configuration information) indicating that a first time-frequency resource comprises a plurality of subsets of time-frequency resources grouped in a time domain or in a frequency domain (¶116-119 & Fig. 2, Park discloses that the monitoring configuration information indicates a pre-emption region where eMBB resources may be pre-empted by URLLC traffic in the system bandwidth and also indicates where eMBB resources may not be pre-empted by URLLC traffic.  The region of pre-empted resources comprises pre-empted resources.  Fig. 2, Park shows that the pre-emption regions are grouped in the time-domain.  Examiner correlates the first plurality of resources to "a plurality of time-frequency resources"); 
notifying the segmentation method to a terminal device via radio resource control (RRC) signaling (¶115 & Fig. 3 (S300), Park discloses sending, to a user equipment (UE) by a base station (BS), monitoring configuration information via radio resource control (RRC) signaling); 
determining first indication information (¶121 & Fig. 3 (S330), Park discloses determining, by the BS, downlink (DL) preemption information for signaling to the UE when a pre-emption has occurred or will occur); and 
sending the first indication information to the terminal device through a physical downlink control channel (¶121 & Fig. 3 (S330), Park discloses receiving, by the UE, downlink (DL) preemption information through a physical downlink control channel (PDCCH)).

Spreadtrum teaches wherein the first indication information comprises second indication information with a length of m bits (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches downlink control information on a New Radio Physical Downlink Control Channel (NR-PDCCH) comprising pre-emption indication as a plurality of bits), and each bit of the second indication information indicates whether no transmission to the apparatus is present in one of the plurality of subsets of time-frequency resources (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches that each bit indicates whether a resource was pre-empted by URLLC traffic or not pre-empted by URLLC traffic.  Here, a bit value indicating that URLLC preemption occurred would be an indication that there was no eMBB transmission to the UE in the particular resource/symbol), and wherein m is an integer greater than 1 (Pgs. 1-3: §2.1 The Indication Being Based on NR-PDCCH, Spreadtrum teaches a set of bits having a length of 4 when only 1 symbol is preempted, a length of 7 when only 2 symbols are preempted, and also a length of 14 when all symbols could be potentially preempted).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by requiring that the first indication information comprises second indication information with a length of m bits , and each bit of the second indication information indicates whether no transmission to the apparatus is present in one of the Spreadtrum, Conclusion).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 10.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 13.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Spreadtrum in further view of Qualcomm Incorporated (DL indication channel design principle for URLLC/eMBB dynamic multiplexing, 7th April 2017, 3GPP TSG-RAN WG1 #88b, Tdoc: R1-1705623; hereinafter referred to as “Qualcomm”).
Regarding Claim 8, Park in view of Spreadtrum discloses the method according to claim 1.
However, Park in view of Spreadtrum does not explicitly disclose a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information.
Qualcomm teaches a time domain length of the first time- frequency resource is equal to a monitoring period of the first indication information (Pg. 2-3: §2 Preemption Multiplexing of eMBB and URLLC in DL & Figure 1 & Pgs. 5-7: §2.3 2.3 Dynamic-scheduling Based Current Indication & Figure 3, Qualcomm teaches that the time-domain length of a URLLC resource has the same length, in time, as the time domain length of an indication channel).
Pgs. 5-7: §2.3 2.3 Dynamic-scheduling Based Current Indication & Figure 3).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474